 

Exhibit 10.4

 



 

 

STOCKHOLDERS AGREEMENT

 

AMONG

 

TOWNSQUARE MEDIA, INC.

 

AND

 

CERTAIN STOCKHOLDERS OF TOWNSQUARE MEDIA, INC.

 

DATED AS OF July 29, 2014

 

 

 

 

 

 

Table of Contents

 

    Page       1. EFFECTIVENESS; DEFINITIONS. 1   1.1 Closing 1   1.2
Definitions 1       2. GOVERNANCE 1   2.1 Board of Directors 1   2.2 Termination
of Governance Provisions 2       3. REMEDIES. 2   3.1 Generally 2       4.
AMENDMENT, TERMINATION, ETC. 2   4.1 Written Modifications 2   4.2 Effect of
Termination 2       5. DEFINITIONS.  For purposes of this Agreement: 3   5.1
Certain Matters of Construction 3   5.2 Definitions 3       6. MISCELLANEOUS. 4
  6.1 Authority; Effect 4   6.2 Notices 4   6.3 Binding Effect, Etc 5   6.4
Descriptive Headings 5   6.5 Counterparts 5   6.6 Severability 5       7.
GOVERNING LAW. 5   7.1 Governing Law 5   7.2 Consent to Jurisdiction 5   7.3
WAIVER OF JURY TRIAL 5   7.4 Exercise of Rights and Remedies 6

 

i

 

 

STOCKHOLDERS AGREEMENT

 

This Stockholders Agreement (the “Agreement”) is made as of July 29, 2014 by and
among:

 

(i)             Townsquare Media, Inc., a Delaware corporation (the “Company”);

 

(ii)            each of OCM POF IV AIF GAP Holdings, L.P., a Delaware limited
partnership, and OCM PF/FF Radio Holdings PT, L.P, a Delaware limited
partnership (collectively, “Oaktree”); and

 

(iii)           each of FiveWire Media Ventures, LLC, Steven Price, Stuart
Rosenstein, Alex Berkett, Scott Schatz and Dhruv Prasad (collectively, the
“FiveWire Holders”).

 

RECITALS

 

1.On or about the date hereof, the Company is consummating an Initial Public
Offering.

 

2.The Company and certain other parties previously entered into an Amended and
Restated Securityholders Agreement dated August 12, 2010, which will be
terminated in connection with an Initial Public Offering.

 

3.The parties believe that it is in the best interests of the Company, Oaktree
and the FiveWire Holders to set forth their agreements on certain matters.

 

AGREEMENT

 

Therefore, the parties hereto hereby agree as follows:

 

1.EFFECTIVENESS; DEFINITIONS.

 

1.1           Closing. This Agreement shall become effective upon the closing of
the Initial Public Offering (referred to herein as the “Closing”).

 

1.2           Definitions. Certain terms are used in this Agreement as
specifically defined herein. These definitions are set forth or referred to in
Section 6 hereof.

 

2.GOVERNANCE

 

2.1           Board of Directors.

 

(a)                        Concurrently with the effectiveness of this
Agreement, the Company, Oaktree and the FiveWire Holders shall take all
Necessary Action to cause the board of directors of the Company (the “Board of
Directors”) to be comprised of seven (7) directors, (i) three (3) of whom shall
be designated by Oaktree (each such director, an “Oaktree Director”), (ii) one
(1) of whom shall be the Chief Executive Officer (or equivalent) of the Company
(the “Company Director”) and (iii) three (3) of whom shall be nominated by the
Company’s Nominating and Corporate Governance Committee and shall initially be
David Lebow, Gary Ginsberg and Amy Miles. Each of the foregoing directors shall
be divided into three classes of directors, each of whose members shall serve
for staggered three-year terms as follows:

 

·the class I directors shall be B. James Ford and David Lebow, and their term
will expire at the annual meeting of stockholders to be held in 2015;

 

·the class II directors shall be the Chief Executive Officer, Steven Price, Gary
Ginsberg and David Quick, and their term will expire at the annual meeting of
stockholders to be held in 2016; and

 

·the class III directors shall be Stephen Kaplan and Amy Miles, and their term
will expire at the annual meeting of stockholders to be held in 2017.

 

(b)           For so long as Oaktree Beneficially Owns (directly or indirectly)
at least one-third (1/3) of the number of shares of Common Stock it Beneficially
Owned as of the Closing, the Company hereby agrees to

 

 

 

 

include in the slate of nominees recommended by the Board of Directors for
election as directors at each applicable annual or special meeting of
shareholders at which directors are to be elected that number of individuals
designated by Oaktree that, if elected, will result in three (3) Oaktree
Directors each serving in a separate class of directors on the Board of
Directors. For so long as Oaktree Beneficially Owns (directly or indirectly) at
least one-third (1/3) of the number of shares of Common Stock it Beneficially
Owned (directly or indirectly) as of the Closing, each FiveWire Holder hereby
agrees to take all Necessary Action tocause the election of such Oaktree
Directors to the Board of Directors.

 

(c)           For the avoidance of doubt, each Oaktree Director shall constitute
an “Oaktree Director” for purposes of, and as such term is used in, the
Company’s Certificate of Incorporation, and shall be entitled to cast the number
of votes as set forth therein.

 

(d)           In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal of any Oaktree Director, the
Company and each FiveWire Holder hereby agrees to take all Necessary Action to
cause the vacancy created thereby to be filled as soon as practicable by an
Oaktree Director.

 

(e)           The Company shall reimburse the members of the Board of Directors
for all reasonable out-of-pocket expenses incurred in connection with their
attendance at meetings of the Board of Directors and any committees thereof,
including without limitation travel, lodging and meal expenses.

 

(f)           The Company shall obtain customary director and officer liability
insurance on commercially reasonable terms.

 

2.2           Termination of Governance Provisions. The provisions of this
Section 2 shall terminate upon the written consent of Oaktree.

 

3.VOTING PROXY.

 

3.1           Grant of Proxy. Each FiveWire Holder hereby grants to Oaktree a
proxy that is irrevocable and coupled with an interest to vote their shares of
Class B Common Stock, including in any action by written consent, which proxy
shall be valid and remain in effect for so long Oaktree Beneficially Owns
(directly or indirectly) at least fifty percent (50.0%) of the number of shares
of Common Stock it Beneficially Owned as of the Closing. Oaktree may exercise
the irrevocable proxy granted to it hereunder at any time that the vote, consent
or approval of any holder of Class B Common Stock may be required. This proxy
shall be assignable by Oaktree to any transferee of all of the shares of Common
Stock Beneficially Owned (directly or indirectly) by Oaktree as of the Closing,
without any further action required by any FiveWire Holder.

 

4.REMEDIES.

 

4.1           Generally. The Company and each party hereto shall have all
remedies available at law, in equity or otherwise in the event of any breach or
violation of this Agreement or any default hereunder by the Company or any party
hereto. The parties acknowledge and agree that in the event of any breach of
this Agreement, in addition to any other remedies which may be available, each
of the parties hereto shall be entitled to specific performance of the
obligations of the other parties hereto and, in addition, to such other
equitable remedies (including, without limitation, preliminary or temporary
relief) as may be appropriate in the circumstances.

 

5.AMENDMENT, TERMINATION, ETC.

 

5.1           Written Modifications. This Agreement may be amended, modified or
extended, and the provisions hereof may be waived, only by an agreement in
writing signed by Oaktree; provided, however, that the consent of the FiveWire
Majority Holders shall be required for any amendment, modification, extension or
waiver which has an adverse effect on the rights of the FiveWire Holders under
this Agreement. Each such amendment, modification, extension and waiver shall be
binding upon each party hereto. In addition, each party hereto may waive any
right hereunder by an instrument in writing signed by such party or holder.

 

5.2           Effect of Termination. No termination under this Agreement shall
relieve any Person of liability for breach prior to termination.

 

2

 

 

6.DEFINITIONS. For purposes of this Agreement:

 

6.1           Certain Matters of Construction. In addition to the definitions
referred to or set forth below in this Section 6:

 

(a)          The words “hereof,” “herein,” “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
Section or provision of this Agreement;

 

(b)          Definitions shall be equally applicable to both nouns and verbs and
the singular and plural forms of the terms defined;

 

(c)          The masculine, feminine and neuter genders shall each include the
other; and

 

(d)          References to Sections, unless otherwise specified, shall refer to
Sections of this Agreement.

 

6.2           Definitions. The following terms shall have the following
meanings:

 

“Agreement” has the meaning set forth in the Preamble.

 

“Beneficial Ownership” means beneficial ownership within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision. The term “Beneficially
Own” shall have a correlative meaning. For the avoidance of doubt, a Person
shall be deemed to Beneficially Own shares of Common Stock underlying warrants
to purchase such shares, which warrants were owned by such Person as of the
Closing.

 

“Board of Directors” has the meaning set forth in Section 2.1.

 

“Class B Common Stock” has the meaning set forth in the Certificate of
Incorporation of the Company, as it may be amended from time to time.

 

“Closing” has the meaning set forth in Section 1.1.

 

“Common Stock” means the capital stock of the Company that is designated as
“Common Stock” pursuant to the Certificate of Incorporation of the Company, as
it may be amended from time to time.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Director” has the meaning set forth in Section 2.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“FiveWire Holders” has the meaning set forth in the Preamble.

 

“FiveWire Majority Holders” means FiveWire Holders that collectively
beneficially own a majority of the voting power of the shares of capital stock
of the Company that are then beneficially owned by the FiveWire Holders in the
aggregate.

 

“Initial Public Offering” means the initial underwritten public offering
registered on Form S-1 (or any successor form under the Securities Act), after
which a class of the Common Stock is listed on a national securities exchange.

 

“Necessary Action” means, with respect to a specified result, all actions
permitted by law necessary to cause such result, including (i) in the case of a
stockholder of the Company, to vote or provide a written consent or proxy with
respect to the Common Stock, (ii) causing members of the Board of Directors (to
the extent such members were nominated or designated by the Person obligated to
undertake the Necessary Action, and subject to any fiduciary duties that such
members may have as directors of the Company) to act in a certain manner or
causing them to be removed in the event they do not act in such a manner and to
adopt resolutions consistent with the foregoing, (iii) executing agreements and
instruments, and (iv) making, or causing to be made, with governmental,
administrative or regulatory authorities, all filings, registrations or similar
actions that are required to achieve such result.

 

3

 

 

“Oaktree” has the meaning set forth in the Preamble.

 

“Oaktree Director” has the meaning set forth in Section 2.1.

 

“Oaktree Supplemental Director” has the meaning set forth in Section 2.1.

 

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

 

“Securities Act” means the Securities Act of 1933, as in effect from time to
time.

 

7.MISCELLANEOUS.

 

7.1           Authority; Effect. Each party hereto represents and warrants to,
and agrees with each other party that, the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized on behalf of such party and do not violate any agreement or
other instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.

 

7.2           Notices. All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided to the address (or facsimile number) listed below.

 

If to the Company, to:
Townsquare Media, Inc.
240 Greenwich Avenue
Greenwich, CT 06830
Facsimile: (203) 861-0920
Attention: Steven Price

 

with a copy to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Facsimile: (212) 446-4943
Attention: Joshua Korff

 Christopher Kitchen

 

If to Oaktree, to:
Oaktree Capital Management, L.P.
333 S. Grand Ave., 28th Floor

Los Angeles, CA 90071

Facsimile: (213) 830-6394

Attention: Andrew Salter

 

with a copy to:
Kirkland & Ellis LLP
333 South Hope Street
Los Angeles, CA 90071
Facsimile: (213) 680-8500
Attention: John Weissenbach

 Tana Ryan

 

If to the FiveWire Holders, to:
c/o FiveWire Media Ventures LLC
240 Greenwich Avenue
Greenwich, Connecticut 06830

 

4

 

 

Facsimile: (203) 861-0920

Attention: Steven Price

 

with a copy to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Facsimile: (212) 446-6460
Attention: Joshua N. Korff

 

Each of the parties hereto shall be entitled to specify a different address by
giving notice as aforesaid to each of the other parties hereto.

 

7.3           Binding Effect, Etc. This Agreement constitutes the entire
agreement of the parties with respect to its subject matter, supersedes all
prior or contemporaneous oral or written agreements or discussions with respect
to such subject matter and shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, representatives, successors and
assigns.

 

7.4           Descriptive Headings. The descriptive headings of this Agreement
are for convenience of reference only, are not to be considered a part hereof
and shall not be construed to define or limit any of the terms or provisions
hereof.

 

7.5           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

 

7.6           Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, the parties hereto
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner,
to the end that the transactions and relationships contemplated hereby are
fulfilled to the fullest possible extent.

 

8.GOVERNING LAW.

 

8.1           Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic substantive laws of the State of Delaware
without giving effect to any choice or conflict of laws provision or rule that
would cause the application of the domestic substantive laws of any other
jurisdiction.

 

8.2           Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of Delaware for the purpose
of any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
neither to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement, or relating to the subject matter hereof or
thereof, other than before one of the above-named courts, nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts, whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Each party hereto hereby consents to service of process in any such proceeding
in any manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 7.2 hereof is reasonably calculated to give actual notice.

 

8.3           WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS

 

5

 

 

THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF, OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTIES HERETO THAT THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

 

8.4           Exercise of Rights and Remedies. No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.

 

[The remainder of this page is intentionally left blank.]

 

6

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE COMPANY: TOWNSQUARE MEDIA, INC.       By: /s/ Stuart Rosenstein     Name:
Stuart Rosenstein     Title: EVP/CFO

 

[Signature Page - Stockholders’ Agreement]

 

 

 

 

OCM POF IV AIF GAP HOLDINGS, L.P.       By: OCM/GAP Holdings IV, Inc.   Its:
General Partner       By: /s/ B. James Ford     Name: B. James Ford     Title:
Authorized Signatory           By: /s/ David Quick     Name: David Quick    
Title: Authorized Signatory

 

   OCM PF/FF RADIO HOLDINGS PT, L.P.       By: Oaktree Fund AIF Series, L.P. –
Series D and     Oaktree Fund AIF Series, L.P. – Series I   Its: General
Partners         By: Oaktree Fund GP AIF, LLC   Its:   General Partner       By:
Oaktree Fund GP III, L.P.   Its: Managing Member         By: /s/ B. James Ford  
  Name: B. James Ford     Title: Authorized Signatory           By: /s/ David
Quick     Name: David Quick     Title: Authorized Signatory

 

[Signature Page - Stockholders’ Agreement]

 

 

 

 



Signature:       FIVEWIRE MEDIA VENTURES LLC       By: /s/ Steven Price   Name:
Steven Price   Title: Chairman & CEO

  

[Signature Page - Stockholders’ Agreement]

 

 

 

  

  Signature:           /s/ Steven Price           Print Name:           Steven
Price  

 

[Signature Page - Stockholders’ Agreement]

 

 

 

 

 

  Signature:           /s/ Stuart Rosenstein           Print Name:          
Stuart Rosenstein   

 

[Signature Page - Stockholders’ Agreement]

 

 

 

  

  Signature:           /s/ Alex Berkett           Print Name:           Alex
Berkett     Executive Vice President  

 

[Signature Page - Stockholders’ Agreement]

 

 

 

  

  Signature:           /s/ Scott Schatz           Print Name:           Scott
Schatz  

 

[Signature Page - Stockholders’ Agreement]

 

 

 

  

  Signature:           /s/ Dhruv A. Prasad           Print Name:           Dhruv
A. Prasad  

 

[Signature Page - Stockholders’ Agreement]

 



 

